Citation Nr: 0634844	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  06-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  The appellant is advancing the claim as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington DC.  

In March 2005, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death.  

In May 2006, the appellant presented personal testimony 
before the undersigned Veteran's Law Judge in Washington DC 
during a Central Office Board hearing.  A transcript of the 
hearing is of record.  

During the hearing, the undersigned noted that the claims 
file includes a pending claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
A review of the record shows that the veteran filed a claim 
prior to his death in 2004.  It appears that the RO never 
adjudicated this claim.  Accordingly, this matter is referred 
to the RO for the appropriate development.  The appellant 
raised a claim for benefits under38 U.S.C.A. § 1151 during 
the May 2006 Board hearing.  This issue has not been 
developed or adjudicated for appellate review.  The issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Certificate of Death shows that the veteran died on 
August [redacted], 2004.  

2.  The cause of the veteran's death is listed as pulmonary 
embolism due to (or as a consequence of) liver failure and 
due to (or as a consequence of) cirrhosis.  Cardiomyopathy 
was a significant condition contributing to death, but not 
resulting in the underlying cause.

3.  At the time of the veteran's death, he was in receipt of 
service-connected benefits for prostatitis.  

4.  The evidence of record does not show that the service-
connected disability caused or contributed to cause the 
veteran's death or that the cause of the veteran's death is 
related to his period of service.  


CONCLUSION OF LAW

The veteran's service-connected disability did not cause or 
contribute substantially or materially to his death and the 
cause of the veteran's death is not related to his period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutory Duties to Notify and Assist

After VA receives the appellant's claim for VA compensation 
benefits VA must:  (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence that 
the appellant is expected to provide; and (4) request or tell 
the appellant to provide any evidence in his or her 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This notice should be 
provided prior to the initial unfavorable RO decision.  
Pelegrini, supra.  

In January 2005, prior to the RO's initial unfavorable 
decision, the appellant was provided with correspondence that 
properly notified her of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  In view of the 
foregoing, the Board finds that there is no defect with 
respect to the timing of the January 2005 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence that is necessary to substantiate 
the claim of entitlement to service connection for the cause 
of the veteran's death; however, she was not provided with 
notice of the requirements regarding disability ratings and 
effective dates as outlined in Dingess.  

Because the claim of entitlement to service connection for 
the cause of the veteran's death is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
as a result of VA's failure to provide the notice 
requirements outlined in Dingess.  As such, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the claim, any 
questions as to the disability rating and effective date to 
be assigned is rendered moot.  

The Board concludes that the discussions contained in the 
January 2005 correspondence complied with VA's duty to 
notify.  For example, the appellant was specifically informed 
of the evidence necessary to substantiate the claims; she was 
informed of the responsibilities imposed upon her and VA 
during the claims process; she was informed of the evidence 
that VA received, in connection with the claims; and she was 
informed of where to send the information and how to contact 
VA if she had questions or needed assistance.  The appellant 
was also informed of the efforts that VA would make to assist 
her in obtaining evidence necessary to substantiate the 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She 
was also told, in essence, to submit all evidence she had in 
her possession that was relevant to the claim.

The Board observes that VA also satisfied the duty to assist 
the appellant.  The RO assisted the appellant in obtaining 
the veteran's Certificate of Death and VA medical treatment 
records and associating these records with the claims file.  
The RO also assisted the appellant by scheduling the veteran 
for the central office Board hearing.  Note that the 
appellant has not identified any additional evidence 
pertinent to the claim and there are no additional available 
records to obtain 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The appellant essentially maintains that there is an 
etiological relationship between the cause of the veteran's 
death and his period of service.  The Certificate of Death 
states that pulmonary embolism, as a consequence of liver 
failure and as a consequence of cirrhosis cased the veteran's 
death.  Cardiomyopathy was a significant condition 
contributing to death, but not resulting in the underlying 
cause.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  See 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  See 38 C.F.R. § 3.312(a) (2006).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  See 38 C.F.R. § 3.312 
(2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The service medical records reveal that the veteran's lungs 
were normal and there is no evidence which shows that he 
suffered from a pulmonary disease or blood clots.  The 
February 1967 service enlistment examination states that the 
clinical evaluation of the veteran's lungs was normal.  The 
June 1969 service separation examination also revealed a 
normal clinical evaluation of the lungs.  

The pertinent post-service medical evidence includes VA 
progress notes, dated from February 1971 to March 1971; a VA 
hospital summary report, dated in August 1975; VA discharge 
summary report, dated in January 1989; VA examination 
reports, dated in February 1993, February 2002, November 
2002, July 2003 and January 2004; VA radiology report, dated 
in March 1993; the July 1993 and August 1993 VA discharge 
summary reports; the August 2002 medical report from D. A. 
Benator, M.D.; the VA medical treatment records, dated from 
April 1993 to September 2002; and additional VA medical 
treatment records dated through August 2004.  

The veteran filed several claims during his lifetime, to 
include a claim of entitlement to service connection for 
acquired immune deficiency syndrome (AIDS) and hearing loss 
in the left ear in June 1991.  The aforementioned post-
service medical records also reveal that the veteran has a 
history of substance abuse.  

In March 1971, a liver biopsy was performed and the biopsy 
revealed findings consistent with viral hepatitis.  It is 
noted that the veteran is a known narcotic, which may have 
attributed to extra liver damage.  (See VA progress notes, 
dated from February 1971 to March 1971.)  

A VA radiology report dated in March 1993 revealed that the 
veteran did not have a pulmonary disease.  In the August 1993 
VA discharge summary report, it is noted that the veteran has 
a history of hepatitis B and hepatitis C.  In the August 2002 
medical report from D. A. Benator, M.D. it is noted that 
there was a possibility that the veteran may have began 
suffering from cirrhosis of the liver.  

The VA medical treatment records, dated in August 2004, show 
that the veteran presented to the emergency room with a 
primary complaint of pain and swelling in the left lower 
extremity as well as for complaints of shortness of breath 
and sweating.  The clinical observations revealed that the 
veteran was lethargic and had shortness of breath with 
exertion.  (See VA medical treatment record, dated on August 
[redacted], 2004.)  The veteran died on August [redacted], 2004.  

Having carefully reviewed the claims file, the Board 
determines that the appellant is not entitled to service 
connection for the cause of the veteran's death.  The 
disability for which the veteran was granted entitlement to 
service connection did not cause or contribute substantially 
or materially to his death.  The veteran's death certificate 
only provides that the cause of his death was pulmonary 
embolism, as a consequence of liver failure and as a 
consequence of cirrhosis.  The disability for which he was 
service-connected for was not noted on the Certificate of 
Death.  

In fact, the appellant testified during the Board hearing 
that the veteran presented to the emergency room after 
injuring his ankle and he was apparently prescribed Percocet 
for the pain and released from the emergency room.  She 
testified that he died the next day.  She essentially stated 
that she was unsure as to what caused the veteran's death and 
that she has never had a doctor inform her that the cause of 
the veteran's death was related to his period of service.  

The service medical records do not reflect the presence of 
any pulmonary disease, disease of the liver, or 
cardiomyopathy.  The post-service medical records do not 
include a medical opinion which tends to establish a 
relationship between any pulmonary disease, liver disease or 
cardiomyopathy, and the veteran's period of service.  

The Board concludes that entitlement to service connection 
for the cause of the veteran's death is not warranted in the 
appellant's case, as the veteran's service-connected 
disabilities were not listed on the death certificate, and 
the fatal disability listed on the death certificate was not 
present during service.  Further, the appellant has not 
submitted any other evidence tending to show that the cause 
of the veteran's death was otherwise related to his active 
service.  Therefore, the claim must be denied.  

The evidence of any relationship between the fatal 
disabilities of pulmonary embolism is limited to the 
assertions advanced by the appellant.  As a layperson, she is 
not qualified to render an opinion concerning a question of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application 







	(CONTINUED ON NEXT PAGE)




in the instant case.  See generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


